Exhibit 10.1

 

KIMBELL ROYALTY GP, LLC

2017 LONG-TERM INCENTIVE PLAN

 

RESTRICTED UNIT AGREEMENT

 

This Restricted Unit Agreement (“Agreement”) between Kimbell Royalty GP, LLC
(the “Company”) and                  (the “Participant”), regarding an award
(“Award”) of           Restricted Units (as defined in the Kimbell Royalty GP,
LLC 2017 Long-Term Incentive Plan (the “Plan”)) granted to the Participant on
            , 20   (the “Grant Date”), such number of Restricted Units subject
to adjustment as provided in the Plan, and further subject to the following
terms and conditions:

 

1.                                      Relationship to Plan.  This Award is
subject to all of the terms, conditions and provisions of the Plan and
administrative interpretations thereunder, if any, which have been adopted by
the Committee thereunder and are in effect on the date hereof.  Except as
otherwise provided herein, capitalized terms shall have the same meanings
ascribed to them under the Plan.

 

2.                                      Vesting Schedule. Except as otherwise
provided herein or the Plan, the Restricted Units shall vest in one-third
installments on each of the first three anniversaries of the Grant Date, subject
to the Participant’s Continuous Service (as defined below) through each
applicable vesting date.  The number of Restricted Units that vest as of each
date described above will be rounded down to the nearest whole Restricted Unit,
with any remaining Restricted Units to vest with the final installment.
Notwithstanding the foregoing, if the Participant remains in Continuous Service
as of the date of a Change in Control, any unvested Restricted Units will be
vested as of the date of such Change in Control.  For this purpose, “Change in
Control” means, and shall be deemed to have occurred upon the occurrence of one
or more of the following events: (i) any “person” or “group” within the meaning
of those terms as used in Sections 13(d) and 14(d)(2) of the Exchange Act, other
than Kimbell GP Holdings, LLC or their respective Affiliates, shall become the
beneficial owner, by way of merger, consolidation, recapitalization,
reorganization or otherwise, of 50% or more of the combined voting power of the
equity interests in the Company or the Partnership; (ii) the limited partners of
the Partnership approve, in one or a series of transactions, a plan of complete
liquidation of the Partnership; (iii) the sale or other disposition by either
the Company or the Partnership of all or substantially all of its assets in one
or more transactions to any Person other than the Company or an Affiliate of the
Company; or (iv) a transaction resulting in a Person other than the Company or
an Affiliate of the Company being the general partner of the Partnership.

 

3.                                      Forfeiture of Award.  If the
Participant’s Continuous Service terminates for any reason all unvested
Restricted Units shall be immediately forfeited as of the date of the
Participant’s termination; provided, however, the Restricted Units shall become
fully vested with respect to all of the Restricted Units subject to this Award
if the Participant’s Continuous Service is terminated due to death or
Disability. For this purpose, “Continuous Service” means Participant’s
uninterrupted status as an Employee, Consultant or Director of the Company or
any Affiliate of the Company or the Partnership.  For the avoidance of doubt, a
transfer of service

 

--------------------------------------------------------------------------------


 

between Affiliates of the Company or the Partnership, or a transition between
status as an Employee, Consultant or Director, shall not be deemed as
termination of Continuous Service.

 

4.                                      Delivery of Units; Rights as
Unitholder.  The Restricted Units will be evidenced, at the sole option and in
the sole discretion of the Committee, either (i) in book-entry form in the
Participant’s name in the Unit register of the Partnership maintained by the
Partnership’s transfer agent or (ii) a unit certificate issued in the
Participant’s name.  The Participant shall have voting rights and shall be
entitled to receive all distributions made by the Partnership as if such
Restricted Units were Units free and clear of any restrictions.  As soon as
administratively feasible following the vesting of the Restricted Units, the
restrictions on transfer of any vested Units shall lapse and the Units, if not
previously forfeited pursuant to Section 3, will become freely transferable
under this Agreement and the Plan, subject only to such further limitations on
transfer, if any, as may exist under applicable law or any other agreement
binding upon Participant.

 

5.                                      Code Section 83(b) Election.  The
Participant shall be permitted to make an election under Section 83(b) of the
Code, to include an amount in income in respect of the Award of Restricted Units
in accordance with the requirements of Section 83(b) of the Code.  If the
Participant makes an election under Section 83(b) of the Code, the Participant
hereby agrees to deliver a copy of such election to the Company promptly after
filing such election with the Internal Revenue Service.

 

6.                                      Assignment of Award.  The Participant’s
rights under this Agreement and the Plan are personal and no assignment or
transfer of the Participant’s rights under and interest in this Award may be
made by the Participant other than by will, by beneficiary designation, by the
laws of descent and distribution or by a qualified domestic relations order. 
Except to the extent expressly permitted by the preceding sentence, any
purported sale, pledge, assignment, transfer, attachment or encumbrance of the
Restricted Units or any interest or right therein shall be null, void and
unenforceable against the Partnership, the Company, and their respective
Affiliates.

 

7.                                      Withholding.  No issuance of vested
Units shall occur or be made pursuant to this Agreement until the Participant
has paid or made arrangements approved by the Committee to satisfy all the
Participant’s federal, state and other governmental withholding tax
obligations.  For purposes of this Section, unless the Participant makes other
arrangements or is subsequently notified to the contrary, the Partnership or
applicable Affiliate will satisfy the Participant’s obligations with respect to
any tax withholding by withholding or repurchasing a number of vested Units
having a then-Fair Market Value equal to such tax withholding obligations. With
the consent of the Committee, the Participant may elect to have the Company
withhold or purchase, as applicable, from Restricted Units that would otherwise
vest or with respect to which an election under Section 83(b) of the Code has
been made a number of Restricted Units with a Fair Market Value equal to the
product of the maximum federal marginal rate that could be applicable to the
Participant and the Fair Market Value of the Restricted Units otherwise vesting
or delivered, as applicable.

 

2

--------------------------------------------------------------------------------


 

8.                                      No Guarantee of Continuous Service.  No
provision of this Agreement shall confer any right upon the Participant to
Continuous Service.

 

9.                                      Governing Law.  This Agreement shall be
governed by, construed, and enforced in accordance with the laws of the State of
Delaware.

 

10.                               Amendment.  This Agreement cannot be modified,
altered or amended, except by an agreement, in writing, signed by both the
Company and the Participant.

 

11.                               Clawback.  Notwithstanding any provision in
this Agreement to the contrary, to the extent required by (a) applicable law,
including, without limitation, the requirements of the Dodd-Frank Wall Street
Reform and Consumer Protection Act of 2010, any Securities and Exchange
Commission rule or any applicable securities exchange listing standards and/or
(b) any policy that may be adopted or amended by the Board from time to time,
all Restricted Units granted hereunder shall be subject to forfeiture,
repurchase, recoupment and/or cancellation to the extent necessary to comply
with such law(s) and/or policy.

 

12.                               Counterparts.  The Agreement may be executed
in one or more counterparts, each of which shall be deemed an original and all
of which together shall constitute one instrument. Delivery of an executed
counterpart of the Agreement by facsimile or pdf attachment to electronic mail
shall be effective as delivery of a manually executed counterpart of the
Agreement.

 

13.                               Severability.  If a court of competent
jurisdiction determines that any provision of this Agreement is invalid or
unenforceable, then the invalidity or unenforceability of such provision shall
not affect the validity or enforceability of any other provision of this
Agreement, and all other provisions shall remain in full force and effect.

 

14.                               Entire Agreement.  The Plan and this Agreement
represent the entire agreement between the Participant and the Company with
respect to the subject matter hereof, and supersede and are in full substitution
for any and all prior agreements or understandings, whether oral or written,
relating to the subject matter hereof.

 

[signatures on next page]

 

3

--------------------------------------------------------------------------------


 

 

 

KIMBELL ROYALTY GP, LLC

 

 

 

Date:

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

The Participant hereby accepts the foregoing Agreement, subject to the terms and
provisions of the Plan and administrative interpretations thereof referred to
above.

 

 

 

PARTICIPANT:

 

 

 

Date:

 

 

 

 

 

 

[Name]

 

Signature Page to Restricted Unit Agreement

 

--------------------------------------------------------------------------------